DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Winzinger (2011/0024953).
Regarding claim 1, Winzinger discloses an apparatus for molding plastic preforms with synchronous heating and stretching, comprising a blow molding station [0001], [0072], a pre-blowing station 42 for preforming/conditioning a plastic preform 10 into a predetermined shape, a transfer device 2 for moving the preforms 10 in the circumferential direction, wherein the transfer device 2 includes a detection mechanism 70, 84, [0058] that detects a temperature of the base material/preform 10, and a control device 20 controls operation of the mold and the transfer mechanism.	
Regarding claim 2, wherein Winzeger discloses that the transfer mechanism 2 has a gripping part 26 that holds the preform 10, and the gripping part includes a heating device 4 that adjusts the temperature of the preform 10 [0064].
In regarding claims 3-4, wherein the apparatus further comprises a pedestal or a resonator 42 supporting the preform 10, wherein the resonator 42 also includes a plurality of sensors 44, 46, 48 connected to the heating unit 4 and the control device 20 via a control circuit in order to control the molding process [0066].
Regarding claim 5, wherein the apparatus further discloses an image capturing device 52 to capture images of the preform [0047], [0079], which is the same with the camera for detecting the position of the center of gravity of the base material placed on the pedestal as described in the current specification (page 17 of the current application, [0051]).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU-KHANH T. NGUYEN whose telephone number is (571)272-1136. The examiner can normally be reached 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thu-Khanh T. Nguyen/Examiner, Art Unit 1743